Exhibit 10.15

 

Line of Credit Note

 

  $2,000,000.00 Due: September 1, 2018 Date: September 2, 2015

 

Promise to Pay. On or before September 1, 2018 (the “Maturity Date”), for value
received Medical Transcription Billing, Corp., a Delaware corporation (the
“Borrower”) promises to pay to Opus Bank, a California commercial bank, and its
successors and assigns, whose address is 19900 MacArthur Boulevard, Irvine,
California 92612 (the “Bank”) or order, in lawful money of the United States of
America, the lesser of (i) the outstanding principal amount of the Line of
Credit, plus all accrued and unpaid interest thereon or (ii) Two Million and
00/100 Dollars ($2,000,000.00) plus all accrued and unpaid interest at the Note
Rate (as defined below), and at the rate of 5.00% per annum above the Note Rate,
at the Bank's option, upon the occurrence and during the continuance of any
Event of Default, whether or not the Bank elects to accelerate the maturity of
this Line of Credit Note, from the date such increased rate is imposed by the
Bank.

 

Interest shall be calculated on the basis of a year of 360 days and the actual
number of days elapsed; that is by applying the ratio of the interest rate over
a year of 360 days, multiplied by the outstanding principal balance, multiplied
by the actual number of days the principal balance is outstanding. All interest
payable under this Line of Credit Note is computed using this method which
results in a higher effective interest rate than the numeric interest rate
stated herein.

 

In no event shall the interest rate exceed the maximum rate allowed by law. Any
interest payment that would for any reason be unlawful under applicable law
shall be applied to principal.

 

Interest will be computed on the unpaid principal balance from the date of each
borrowing.

 

Borrower will pay monthly installments of interest only commencing October 1,
2015, and continuing on the first Business Day of each month thereafter until
the Maturity Date, at which time the entire balance of unpaid principal plus
accrued and unpaid interest shall be due and payable immediately.

 

Borrower shall make all payments, without setoff, deduction, or counterclaim, to
the Bank at the Bank's address above or at such other place as the Bank may
designate in writing. Payments shall be allocated among principal, interest and
fees at the discretion of the Bank unless otherwise agreed or required by
applicable law. Acceptance by the Bank of any payment that is less than the
payment due at that time shall not constitute a waiver of the Bank's right to
receive payment in full at that time or any other time.

 



****************



 

 

 

 

Authorization for Direct Payments (ACH Debits). To effectuate any scheduled
payments due under this Line of Credit Note or under any other Loan Documents,
Borrower hereby authorizes the Bank to initiate debit entries to the Designated
Deposit Account and to debit the same to such account. This authorization to
initiate debit entries shall remain in full force and effect until payment in
full of the Liabilities under the Credit Agreement. Borrower represents that
Borrower is and will be the owner of all funds in the Designated Deposit
Account. Borrower acknowledges: (1) that such debit entries may cause an
overdraft of such account which may result in the Bank’s refusal to honor items
drawn on such account until adequate deposits are made to such account; (2) that
the Bank is under no duty or obligation to initiate any debit entry for any
purpose; and (3) that if a debit is not made because the above-referenced
account does not have a sufficient available balance, or otherwise, the payment
may be late or past due.

 

Late Fee. In addition to interest and principal as set forth herein, Borrower
shall pay to Bank a late charge equal to the greater of (i) five percent (5.00%)
of the total payment due, or (ii) $10.00 per late charge, in the event any such
amount is not paid within one (1) day after the date when due. Borrower shall
pay the late payment charge upon demand by the Bank or, if billed, within the
time specified.

 

Definitions. As used in this Line of Credit Note, “Credit Agreement” means the
Credit Agreement of even date herewith between the Borrower and the Bank.
Capitalized terms not specifically defined herein shall have the meanings
ascribed to them in the Credit Agreement. “Note Rate” means a fluctuating rate
per annum equal to the higher of (a) the rate of interest in effect for such day
as publicly announced from time to time by the Wall Street Journal as its “prime
rate” (or the average prime rate if a high and a low prime rate are therein
reported) plus 1.75%, or (b) 5.00%.

 

Credit Facility. The Bank has approved a credit facility to Borrower in a
principal amount not to exceed the face amount of this Line of Credit Note. The
credit facility is in the form of advances made from time to time by the Bank to
Borrower pursuant to the Credit Agreement. This Line of Credit Note is issued
pursuant to the terms of the Credit Agreement and evidences Borrower’s
obligation to repay the Advances made thereunder. The Borrower shall give the
Bank written notice (effective upon receipt) of the Borrower’s request to draw
down an Advance under this Line of Credit Note no later than 8:00 a.m. Pacific
Time on the day of the requested advance. The aggregate principal amount of debt
evidenced by this Line of Credit Note is the amount reflected from time to time
in the records of the Bank. Until the earliest to occur of the Maturity Date, an
Event of Default, or any default that would constitute an Event of Default but
for the giving of notice, the lapse of time or both under the Credit Agreement,
Borrower may borrow and reborrow under this Line of Credit Note subject to the
terms of the Loan Documents.

 

Bank's Right of Setoff. Borrower grants to the Bank a security interest in the
deposits in the Designated Deposit Account, and the Bank is authorized to setoff
and apply, all Deposits, Securities and Other Property, and Bank Debt against
any and all Liabilities as and when due hereunder. This right of setoff may be
exercised at any time and from time to time after the occurrence and during the
continuance of any Event of Default, without prior notice to or demand on
Borrower and regardless of whether any Liabilities are contingent, unmatured or
unliquidated. In this paragraph: (a) the term "Deposits" means any and all
accounts and deposits of Borrower (whether general, special, time, demand,
provisional or final) at any time held by the Bank (including all Deposits held
jointly with another, but excluding any IRA or Keogh Deposits, or any trust
Deposits in which a security interest would be prohibited by law); (b) the term
"Securities and Other Property" means any and all securities and other personal
property of Borrower in the custody, possession or control of the Bank or its
Subsidiaries and Affiliates (other than Property held by the Bank in a fiduciary
capacity); and (c) the term "Bank Debt" means all indebtedness at any time owing
by the Bank, to or for the credit or account of Borrower and any claim of
Borrower (whether individual, joint and several or otherwise) against the Bank
now or hereafter existing.

 

 2 

 

 

Reinstatement. Borrower agrees that to the extent any payment or transfer is
received by the Bank in connection with the Liabilities evidenced by this Line
of Credit Note, and all or any part of the payment or transfer is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be transferred or repaid by the Bank or transferred or paid over to a trustee,
receiver or any other Person, whether under any bankruptcy act or otherwise (any
of those payments or transfers is hereinafter referred to as a "Preferential
Payment"), then this Line of Credit Note shall continue to be effective or shall
be reinstated, as the case may be, even if all those Liabilities have been paid
in full and whether or not the Bank is in possession of this Line of Credit
Note, or whether the Line of Credit Note has been marked paid, released or
canceled, or returned to Borrower and, to the extent of the payment, repayment
or other transfer by the Bank, the Liabilities or part intended to be satisfied
by the Preferential Payment shall be revived and continued in full force and
effect as if the Preferential Payment had not been made.

 

Governing Law and Venue. This Line of Credit Note shall be governed by and
construed in accordance with the laws of the State of New York (without giving
effect to its laws of conflicts). Borrower agrees that any legal action or
proceeding with respect to any of its obligations under this Line of Credit Note
may be brought by the Bank in any state or federal court (for the Northern
District of California) located in the State of California, as the Bank in its
sole discretion may elect. By the execution and delivery of this Line of Credit
Note, Borrower submits to and accepts, for itself and in respect of its
property, generally and unconditionally, the non-exclusive jurisdiction of those
courts. Borrower waives any claim that the State of California is not a
convenient forum or the proper venue for any such suit, action or proceeding.

 

Usury. The Bank does not intend to charge, collect or receive any interest that
would exceed the maximum rate allowed by law. If the effect of any applicable
law is to render usurious any amount called for under this Line of Credit Note
or the other Loan Documents, or if any amount is charged or received with
respect to this Line of Credit Note, or if any prepayment by Borrower results in
the payment of any interest in excess of that permitted by law, then all excess
amounts collected by the Bank shall be credited on the principal balance of this
Line of Credit Note (or, if this Line of Credit Note and all other indebtedness
arising under or pursuant to the other Loan Documents shall have been paid in
full, refunded to Borrower), and the provisions of this Line of Credit Note and
the other Loan Documents shall immediately be deemed reformed and the amounts
thereafter collectable reduced, without the necessity of the execution of any
new document, so as to comply with the then applicable law. All sums paid, or
agreed to be paid, by Borrower for the use, forbearance, or detention of money
under this Line of Credit Note or the other Loan Documents shall, to the maximum
extent permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full term of such indebtedness until payment in full so that the
rate or amount of interest on account of such indebtedness does not exceed the
usury ceiling from time to time in effect and applicable to such indebtedness
for so long as such indebtedness is outstanding.

 

 3 

 

 

Miscellaneous. This Line of Credit Note binds Borrower and its successors, and
benefits the Bank, its successors and assigns. Any reference to the Bank
includes any holder of this Line of Credit Note. Section headings are for
convenience of reference only and do not affect the interpretation of this Line
of Credit Note. Any notices and demands under or related to this Line of Credit
Note shall be delivered in accordance with Section 9.1 of the Credit Agreement.
This Line of Credit Note and the other Loan Documents embody the entire
agreement between Borrower and the Bank regarding the terms of the loan
evidenced by this Line of Credit Note and supersede all oral statements and
prior writings relating to that loan. No delay on the part of the Bank in the
exercise of any right or remedy waives that right or remedy. No single or
partial exercise by the Bank of any right or remedy precludes any other future
exercise of it or the exercise of any other right or remedy. No waiver or
indulgence by the Bank of any default is effective unless it is in writing and
signed by the Bank, nor shall a waiver on one occasion bar or waive that right
on any future occasion. The rights of the Bank under this Line of Credit Note
and the other Loan Documents are in addition to other rights (including without
limitation, other rights of setoff) the Bank may have contractually, by law, in
equity or otherwise, all of which are cumulative and hereby retained by the
Bank. If any provision of this Line of Credit Note cannot be enforced, the
remaining portions of this Line of Credit Note shall continue in effect.
Borrower agrees that the Bank may provide any information or knowledge the Bank
may have about Borrower or about any matter relating to this Line of Credit Note
or the Loan Documents to the Bank’s Subsidiaries or Affiliates or their
successors, or to any one or more purchasers or potential purchasers of this
Line of Credit Note or the Loan Documents. Borrower agrees that the Bank may at
any time sell, assign or transfer one or more interests or participations in all
or any part of its rights and obligations in this Line of Credit Note to one or
more purchasers whether or not related to the Bank.

 

WAIVER OF SPECIAL DAMAGES. BORROWER WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED
BY LAW, ANY RIGHT THE UNDERSIGNED MAY HAVE TO CLAIM OR RECOVER FROM THE BANK IN
ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES.

 

JURY WAIVER. AS MORE FULLY SET FORTH IN SECTION 12 OF THE CREDIT AGREEMENT,
BORROWER AND THE BANK (BY ITS ACCEPTANCE HEREOF) HEREBY INCORPORATE BY REFERENCE
THE PROVISIONS OF SECTION 12 OF THE CREDIT AGREEMENT. THIS PROVISION IS A
MATERIAL INDUCEMENT TO THE BANK TO PROVIDE THE FINANCING EVIDENCED BY THIS LINE
OF CREDIT NOTE.

 

Signature Appears on Following Page

 

 4 

 

 

THIS LINE OF CREDIT NOTE AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

  Medical Transcription Billing, Corp., a Delaware corporation           By:/s/
Mahmud Haq     Name: Mahmud Haq     Title: CEO           Date Signed: 9/2/2015

 



 

 